     Case: 1:19-cv-01765 Document #: 63 Filed: 01/27/20 Page 1 of 2 PageID #:504




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )     Case No. 1:19-cv-1765
v.                                             )
                                               )     Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )     Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe       Store Name                          Merchant ID
 711       haidi891                            5979c9b4eea5c5072f486166
 714       beautycoffee                        59ffd6989fbc510f448dda37
 493       3buy564                             3buy564
 587       mylzhojia                           mylzhojia
 612       smallangelcity                      smallangelcity
 614       ssmoon                              ssmoon
 614       ssmoon                              ssmoon
 630       vivot                               vivot
 549       homechoice_sky                      homechoice_sky
 634       xincheng882015                      xincheng882015
 635       xtf2013                             xtf2013
 520       chuangmao                           chuangmao
 558       ize-elhas                           ize-elhas
 558       ize-elhas                           ize-elhas
 527       dondon24                            dondon24
 639       zouxiaoqinjiangxi6804               zouxiaoqinjiangxi6804
 60        JASMYLIFE Store                     1626627
 33        Zhejiang Dongzheng Store            802263


dismisses them from the suit with prejudice.
    Case: 1:19-cv-01765 Document #: 63 Filed: 01/27/20 Page 2 of 2 PageID #:505




Dated this 27th Day of January 2020.   Respectfully submitted,


                                       By:      s/David Gulbransen/
                                              David Gulbransen
                                              Attorney of Record
                                              Counsel for Plaintiff

                                              David Gulbransen (#6296646)
                                              Law Office of David Gulbransen
                                              805 Lake Street, Suite 172
                                              Oak Park, IL 60302
                                              (312) 361-0825 p.
                                              (312) 873-4377 f.
                                              david@gulbransenlaw.com




                                          2
